Amended June 23, AMERICAN INDEPENDENCE FUNDS TRUST Rule 18f-3 Plan Rule 18f-3 Pursuant to Rule 18f-3 (“Rule 18f-3”) of the Investment Company Act of 1940, as amended (the “Act”), American Independence Funds Trust (the “Trust”), a registered open-end investment company whose shares are registered on Form N-1A, consisting of the AI Navellier Defensive Alpha Fund (formerly, the Rx Dynamic Stock Fund), AI JAForlines Risk-Managed Allocation Fund, AI Navellier International Fund, AI Kansas Tax-Exempt Bond Fund, AI Boyd Watterson Core Plus Fund, AI U.S. Inflation-Protected Fund, AI Hillcrest Small Cap Value Fund, AI Navellier Large Cap Growth Fund, and any future fund or series created by the Trust (collectively, the “Funds”), hereby adopts this plan setting forth the separate arrangements and expense allocations of each class of shares. Any material amendment to this plan is subject to prior approval of the Board of Trustees, including a majority of the disinterested Trustees. A. Authorized Classes Class A Shares: are subject to a front-end load and a distribution fee under the Rule 12b-1 Plan payable at a maximum annual rate of up to 0.25% of the average daily net assets of that Class. Class A Shares are also subject to fees of up to 0.25% (subject FINRA rules) pursuant to a Shareholder Services Agreement. Class A shares of all funds are sold subject to an initial sales charge as follows: AI Navellier defensive Alpha Fund, AI Navellier International Fund, AI JAForlines Risk-Managed Allocation Fund, AI Hillcrest Small Cap Value Fund, and AI Navellier Large Cap Growth Fund: Amount of Purchase Front-End Sales Charge as % of Public Offering Price Less than $50,000 5.75% $50,000 to $99,999 5.00% $100,000 to $249,999 4.00% $250,000 to $499,999 3.00% $500,000 to $999,999 2.00% $1,000,000 and over(1) 0.00% AI Boyd Watterson Core Plus Fund, AI Kansas Tax-Exempt Bond Fund, and AI U.S. Inflation-Protected Fund Amount of Purchase Front-End Sales Charge as % of Public Offering Price Less than $50,000 4.25% $50,000 to $99,999 3.75% $100,000 to $249,999 3.00% $250,000 to $499,999 2.50% $500,000 to $999,999 2.00% $1,000,000 and over(2) 0.00% (1)Except for the AI U.S.
